Name: Commission Regulation (EEC) No 3301/80 of 18 December 1980 amending Regulation (EEC) No 1682/80 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/24 Official Journal of the European Communities 19 . 12. 80 COMMISSION REGULATION (EEC) No 3301/80 of 18 December 1980 amending Regulation (EEC) No 1682/80 fixing countervailing charges on seeds whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds (J), as last amended by Regulation (EEC) No 1968/80 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1682/80 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (4), requires that these charges be amended ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1682/80 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 246, 5 . 11 . 1971 , p . 1 . (2) OJ No L 192, 26. 7. 1980, p. 1 . (&gt;) OJ No L 166, 1 . 7 . 1980, p. 43. (4 OJ No L 175, 2. 8 . 1972, p. 49 . 19, 12. 80 Official Journal of the European Communities No L 344/25 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I I. Double hybrids and top crossII hybrids 3-6 Austria l 3-8 Hungary I 41 Yugoslavia \I 5-6 USA 10-9 Romania \l 14-7 Canada \ 14-7 Other countries \ II . Three-cross hybrids 13-8 Hungary 16-8 Romania \ \ 16-8 Other countries (2) III . Single hybrids 16-1 Hungary 26-4 Canada . 32-8 USA I 32-8 Other countries (3) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Austria, Canada, Yugoslavia and USA. (3 ) With the exception of Austria, Romania, Spain and Yugoslavia .